Citation Nr: 1725626	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-08 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residual scar status post lipoma removal.


REPRESENTATION

Veteran represented by:	Kenneth V. Crow, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1981 to May 1984 and from October 2003 to July 2004, with service in the Army National Guard between those two periods of active service.  The Veteran was awarded the Army Commendation Medal and Army Achievement Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a residual scar status post lipoma removal, and assigned a noncompensable rating.  The Veteran appealed the assigned rating.

In a January 2010 Statement of the Case (SOC), the RO increased the Veteran's residual scar rating to 10 percent disabling, effective July 21, 2004.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2012.  A transcript of that proceeding has been associated with the claims file.  The Board remanded the Veteran's claim in October 2012 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

Upon receipt of the Veteran's appeal, the Board noted that the Veteran's current representative had not had meaningful involvement in the appeal since assuming representation in August 2012.  In April 2017, the Board sent the Veteran's representative and the Veteran a letter inviting the representative to take action such as filling a written presentation or brief, and advising that if no response was received within 30 days that the Board would proceed with the Veteran's appeal.  As no response was received, the Board is adjudicating the Veteran's appeal.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's single residual scar status post lipoma removal has measured no greater than 7 square centimeters and has been painful; at no time has the Veteran's scar been unstable.  

2.  The evidence is against a finding that the Veteran's residual scar results in functional impairment of his back.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for residual scar status post lipoma removal have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805, 7819, 4.124a (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The appeal for a higher initial disability rating for the service-connected residual scar status post lipoma removal arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  The Veteran was provided VA examinations in October 2007, February 2008, April 2013, and August 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the scar under the applicable rating criteria.  The examination reports also discussed the impact of the scar on the Veteran's daily living.  They are, therefore, adequate.  Thus, the duty to obtain relevant records on the Veteran's behalf and afford the Veteran examinations is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was provided a hearing before the undersigned VLJ in August 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The actions requested in the prior remand have been undertaken to the extent possible.  VA afforded the Veteran a scar examination and obtained an opinion regarding any functional impairment of the Veteran's spine resulting from his service-connected scar.  The Board thus finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Analysis

The Veteran seeks a higher rating for his service-connected residual scar status post lipoma removal.  Additionally, he contends he has limitation of his back due to the scar.  See August 2012 Hearing Transcript, pp. 3, 7.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's residual scar status post lipoma removal is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7819-7804.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In the instant case, the RO granted a 10 percent rating for a superficial scar that is painful on examination under Diagnostic Code 7804.

The criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008, unless the Veteran requested review under the revised criteria.  Here, the Veteran's claim was received prior to October 23, 2008 and he has not requested review under the revised criteria; thus, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 are to be applied.  Nevertheless, as the RO considered the applicability of the revised criteria in the January 2010 SOC, the Board will also consider those criteria.

38 C.F.R. § 4.118 lists the following with respect to the evaluation of scars:

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck, based on characteristics of disfigurement. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 as percent disabling.  Higher evaluations are applicable for scars that cover greater areas.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

Under the current Diagnostic Code 7804, scars that are unstable or painful are assigned a 10 percent rating when there are one or two unstable or painful scars present; a 20 percent rating when there are three or four unstable or painful scars present; and a 30 percent rating when there are five or more unstable or painful scars present.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars present.  Note (3) states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The current Diagnostic Code 7805 provides that for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

According to the October 2007 VA examination report, the Veteran had a 1.5 inch horizontal incision to the right of the midline in the mid-dorsal area where the lipoma was removed.  The Veteran was slightly tender to firm palpation in that area, but the examiner observed no residual mass.  The examiner noted the Veteran had limited forward flexion of the spine partly due to abdominal obesity, but observed tightness in the area of his back with forward flexion.

In separate remarks, the examiner wrote that it was unlikely that any primary disease of the back is related to the lipoma, which by definition is a subcutaneous benign tumor.  He opined that the symptoms with flexion and extension of the back are primarily related to obesity and poor conditioning and are not likely due to any specific pathology of the spine.  

The Veteran was afforded a VA scar examination in February 2008.  The examiner stated the Veteran had a scar on his right back that measured 3 by 4 millimeters and was non-tender, non-ulcerated, hyper-pigmented, and atrophic.  In a July 2008 VA medical record, the Veteran reported he had thoracic pain at the site of the lipoma resection.

During the August 2012 hearing, the Veteran reported back pain and said he had trouble lifting heavy objects.  He indicated the pain originated in the same area from which his lipoma had been removed.  See Hearing Transcript, pg. 3.  He reported experiencing the pain "since he got back," and stated that his scar affected his back.  Id. at 4, 7.  

The Veteran was afforded a VA scars examination in April 2013.  The Veteran reported pain when moving his back.  He explained that the scar was tender to touch and that he experienced increased discomfort with lifting and overhead work.  On evaluation the examiner noted the Veteran had a linear scar over the mid thoracic region of his back measuring 3.5 by 2 centimeters.  The scar was painful but not unstable.  The Veteran's scar did not result in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner opined that there was no joint or spine dysfunction related to the scar.  She acknowledged the Veteran's reports of discomfort with movement and touch of the scar, but observed that there was no physical evidence of any adherence to underlying tissue, or change in the scar with movements of range of motion of the arms or back.  She also opined that the Veteran's scar did not affect his ability to work.

According to the August 2016 VA scars examination report the Veteran's scar was not painful or unstable.  The examiner stated the scar was located in the right paralumbar region at the L3 level, and measured 3 centimeters in length.  He opined that the scar did not result in any functional limitation, explaining that it was smooth, well-healed, and non-tender.  The examiner added that the scar on the low back in no way contributed to any dysfunction regarding the back.

In a separate opinion, the August 2016 examiner wrote that Veteran's surgical scar did not contribute in any way to his back issues.  The removed lipoma was small and involved only the subcutaneous tissue level; there was no muscle involvement.  The scar was noted to be non-tender, soft, smooth, and well-healed with a satisfactory result.

Applying the rating criteria in effect prior to October 23, 2008, the Board finds that the criteria for an initial disability rating in excess of 10 percent have not been met or approximated.  Notably, a 10 percent rating is the maximum rating allowable under Diagnostic Code 7804.  A rating under Diagnostic Code 7801 is not warranted, as the Veteran's scar has not been shown to be deep or cause limited motion, nor has it been shown to exceed 6 square inches (39 sq. cm.).  As 10 percent is the maximum rating under Diagnostic Codes 7802 and 7803, rating his disability under those criteria would afford the Veteran no greater benefit.  

The Board also considered whether rating the Veteran under the revised criteria might afford him a greater benefit.  The Veteran is service-connected for a single scar, and for the duration of the appeal period the scar has been found to be painful but not unstable.  Thus, a 10 percent rating is the maximum allowable evaluation.  Further, an additional 10 percent for this claim under Diagnostic Code 7804 Note (2) is not warranted as the Veteran's scar has not been shown to be unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 Note (2) (2016).

Consideration has also been given to whether an additional rating may be granted for the Veteran's scars by virtue of Diagnostic Code 7805.  During the August 2012 hearing, the Veteran asserted that his scar results in functional impairment of his back.  The Veteran is competent to report as to the symptoms he experiences and their history, including pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent lay testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge).  However, the October 2007, April 2013, and August 2016 VA examiners evaluated the Veteran's scar and determined that it did not result in any spine dysfunction.  The April 2013 and August 2016 examiners observed that there was no physical evidence of any adherence to the underlying tissue, no change in the scar with movements of range of motion of the back, that the scar involved only subcutaneous tissue not muscle, and had healed without complication.  

Notwithstanding the Veteran's reports of functional impairment of his back due to the scar, the Board finds the clinical findings noted above are of greater probative value as they were based on thorough, objective examinations of the Veteran, and as the Veteran has not been shown to have sufficient medical expertise to render a complex medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that an appellant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the evidence of record does not demonstrate objective impairment of the Veteran's back associated with the service-connected residual scar, and a separate evaluation based on limitation of motion of the back is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, a rating in excess of 10 percent for residual scar status post lipoma removal is not warranted at any time.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for residual scar status post lipoma removal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


